DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 08/18/2021, Applicant, on 11/18/2021.
Status of Claims
Claim 1 is currently amended. 
Claims 7, 11, and 15-19 are cancelled. 
Claims 2-6, 8-10, 12-14, and 20 were previously presented. 
Claims 1-6, 8-10, 12-14, and 20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 6 “Applicant submits that the present claims provide a clear and distinct improvement to an existing technology or technological field. For example, the marketing asset forecasting server enables integration of disparate digital assets. These problems, and the example technical solutions for them, are discussed, for example, in paragraphs [003]-[007] of the application specification. The claimed subject matter, including, for example the extra elements indicated by Examiner as being novel and inventive over the cited art, include the model building module using aspects of machine learning (e.g., regressional analysis, such machine learning is eminently patentable), the seasonal adjustment module, the forecasting module, and the modifier module. Accordingly, Applicant submits that such claims are patent eligible and requests withdrawal of such rejection and allowance of said claims.”
The examiner respectfully disagrees.
The Examiner asserts that the present claims are not integrated into a practical application simply because there is no control of any kind in the claims. Further, there is no technological improvement nor there is an improvement to the computer itself. The additional elements, in the present claims, identified by the Examiner are used to apply the abstract idea and nothing more as explained in the office action under the  35 USC § 101 rejection. The additional element cannot be considered as significantly more.
With respect to the use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, 
In conclusion, the Examiner maintains the rejection of the present claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and they are persuasive.
Applicant amended independent claim 1 to include limitations from the dependent claims which were previously indicated as distinguished claims over the prior arts references cited by the Examiner (office action dated 08/18/2021).
In conclusion, the Examiner withdraws the rejections of the present claims under 35 USC § 103.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 

Claims 1-6, 8-10, 12-14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-6, 8-10, 12-14, and 20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-6, 8-10, 12-14, and 20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of forecasting revenue across a multiple of marketing assets based upon marketing budgets. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “collect the forecasting data, collect and vet forecasting data for marketing assets, build at least one target variable revenue model for the marketing assets; select a seasonal revenue model wherein the selection is based on user input; adjust the at least one target variable revenue model using the selected seasonal revenue model, wherein the target variable revenue model removes data associated with selected seasonal metrics; and  allocate marketing budgets to the marketing assets based upon the at least one seasonally adjusted target variable revenue model, build the at least one target variable revenue model by utilizing regressional analysis on the collected forecasting data for the marketing assets, adjust seasonally the at least one target variable revenue model, wherein the seasonal adjustment module is configured to: select periods for seasonal adjustment; create period variable revenue models for the selected periods; and adjust the at least one variable target revenue model based upon the period variable target revenue models, allocating the marketing budgets to the marketing assets based upon the at least one seasonally adjusted target revenue model, and modify the marketing 
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing or sales activities or behaviors, and business relations. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2-6, 8-10, and 12-14 Similarly, claims 2-6, 8-10, and 12-14 recite Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing or sales activities or behaviors, and business relations. As a result, claims 2-6, 8-10, and 12-14 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A marketing asset forecasting server comprising: a processor; memory; at least one internal server”, “at least one internal server, at least one third party server, or at least one network-enabled device”, “a marketing asset forecasting application”, “a model building module”, “a seasonal adjustment module”, “a forecasting module”, and “a modifier module”. when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-6, 8-10, and 12-14 include additional elements beyond those recited by independent claim 1. The additional elements in the dependent claims include “a data compiler 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A marketing asset forecasting server comprising: a processor; memory; at least one internal server”, “at least one internal server, at least one third party server, or at least one network-enabled device”, “a marketing asset forecasting application”, “a model building module”, “a seasonal adjustment module”, “a forecasting module”, and “a modifier module”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-6, 8-10, and 12-14 include additional elements beyond those recited by independent claim 1. The additional elements in the dependent claims include “a data compiler module” as in claim 2, “a data vetting module” as in claim 3, and “marketing channels” as in claim 6. The recited computer elements do not amount to significantly more than the abstract 
With respect to Claim 20,
With respect to Step 2A Prong One of the framework, claim 20 recites an abstract idea. Claim 20 includes limitations for “identify needed marketing assets; identify the forecasting data associated with the identified marketing assets; capture the identified forecasting data; create a target variable revenue model by creating a target variable revenue model for each marketing asset through the use of least squares regressional analysis; combining each target variable revenue model for each marketing asset into a full term variable target model; seasonally adjust the full term variable target model, select a period for seasonal adjustment; create period variable revenue models for the periods, wherein creating the period variable revenue models further comprises making a period variable revenue model for each marketing asset using regressional analysis using a holdout method for each time period; adjust the full term variable target model based upon the period variable target models; allocating the marketing budget to the marketing assets based upon the revenue model; and allow adjustments to the allocation of the marketing budgets”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Certain Method of Organizing Human Activities grouping, and specifically, advertising, marketing or sales activities or behaviors, and business 
With respect to Step 2A Prong Two of the framework, claim 20 does not include additional elements that integrate the abstract idea into a practical application. Claim 20 includes additional elements that does not recite an abstract idea. The additional elements of claim 20 include “server”, “forecasting server”,  “third party server”, “network- enabled device”, “data compiler module”, “data vetting module”, “a model building module”, “a seasonal adjustment module”, and “a forecast module”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 20 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 20 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 20 includes additional elements that does not recite an abstract idea. The additional elements of claim 20 include “server”, “forecasting server”,  “third party server”, “network- enabled device”, “data compiler module”, “data vetting module”, “a model building module”, “a seasonal adjustment module”, and “a forecast module”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 20 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements 

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Chien; Yung-Hsin et al. (US 20080255924 A1) because it discloses archiving operation uses the separation of the base forecasts and the marketing mix effect of the models. (When the actual marketing mixes and sales are available, the sales forecasts with the marketing mix effect will be calculated for the accuracy, Wylie; John et al. (US 20070247464 A1) because it discloses business intelligence systems and method and apparatus for generating performance curves for planning and forecasting marketing initiatives and measuring the results thereof, Kitts; Brendan et al. (US 20140100947 A1) because it discloses a series of local areas (treatment groups), each of which has received some amount of impressions, and which has been observed to have lifted a certain amount, have been identified. Control groups have also been identified to help to control for a variety of factors. The results from these treatment groups and control groups may be used to construct a media mix mode, and Kortum; Natalie et al. (US 20140019178 A1) because it discloses A variety of elements can be included in the valuation of brand equity. These may include media mix modeling, key performance indicators (KPIs), net promoter score (NPS), and customer surveys. 
Applicant's amendments and arguments dated 11/18/201 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action and the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623